                                          Case 3:17-cv-04414-JST Document 186 Filed 05/10/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    SYMANTEC CORPORATION, et al.,                      Case No. 17-cv-04414-JST
                                                      Plaintiffs,
                                   9
                                                                                           AMENDED SCHEDULING ORDER
                                               v.
                                  10

                                  11    ZSCALER, INC.,
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil

                                  15   Procedure 16 and Civil Local Rule 16-10:

                                  16
                                                                         Event                                      Deadline
                                  17
                                           Fact discovery cut-off                                             April 24, 2020
                                  18
                                           Expert disclosures                                                 August 18, 2020
                                  19

                                  20       Expert rebuttal                                                    October 6, 2020

                                  21       Expert discovery cut-off                                           November 13, 2020

                                  22       Opening briefs, dispositive and Daubert motions                    January 21, 2021
                                  23       Opposition briefs, dispositive and Daubert motions                 February 11, 2021
                                  24
                                           Reply briefs, dispositive and Daubert motions                      March 1, 2021
                                  25
                                           Hearing, dispositive and Daubert motions                           April 8, 2021
                                  26
                                           Exchange of exhibits and exhibit list                              April 23, 2021
                                  27

                                  28       Motions in limine                                                  May 7, 2021
                                          Case 3:17-cv-04414-JST Document 186 Filed 05/10/19 Page 2 of 2




                                   1                                        Event                                       Deadline

                                   2        Oppositions to motions in limine                                     May 14, 2021
                                   3        Pretrial conference statement                                        May 21, 2021
                                   4
                                            Pretrial conference                                                  May 28, 2021
                                   5
                                            Trial                                                                June 14, 2021
                                   6

                                   7        Time estimate                                                        10 days

                                   8          This case will be tried to a jury.

                                   9          Counsel may not modify these dates without leave of court. The parties shall comply with

                                  10   the Court’s standing orders, which are available at cand.uscourts.gov/jstorders.

                                  11          The parties must take all necessary steps to conduct discovery, compel discovery, hire

                                  12   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely
Northern District of California
 United States District Court




                                  13   manner and appear at trial on the noticed and scheduled dates. All counsel must arrange their

                                  14   calendars to accommodate these dates, or arrange to substitute or associate in counsel who can.

                                  15          Trial dates set by this Court should be regarded as firm. Requests for continuance are

                                  16   disfavored. The Court will not consider any event subsequently scheduled by a party, party-

                                  17   controlled witness, expert or attorney that conflicts with the above trial date as good cause to grant

                                  18   a continuance. The Court will not consider the pendency of settlement discussions as good cause

                                  19   to grant a continuance.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 10, 2019

                                  22
                                                                                        _______________________________________
                                  23                                                                   JON S. TIGAR
                                  24                                                             United States District Judge

                                  25

                                  26
                                  27

                                  28
                                                                                         2
